DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 19 of claim 1 currently reads “irradiating with the at least one second energy (5b) beam is completed” but should read “irradiating with the at least one second energy beam (5b) is completed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the irradiation zone (IZ1)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the irradiation zone (IZ2)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the irradiation zone (IZ3)" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following:
-assigning a parameter (P1-P4) indicative of the time required for irradiating a respective irradiation zone to a plurality of irradiation zones (IZ1 – IZ4) of the respective build material layer (3), particularly to each irradiation zone (IZ1 – IZ4) of the respective build material (3),
-assigning at least one first energy beam (5a) to the irradiation zone (IZ1) whose parameter (P1) indicates that the irradiation zone (IZ1 – IZ4) has the longest time required for irradiating and irradiating this irradiation zone (IZ1) with the at least one first energy beam (5a),
-assigning at least one second energy beam (5b) to the irradiation zone (IZ2) whose parameter (P2) indicates that the irradiation zone has the second longest time required for irradiating and irradiating this irradiation zone (IZ2) with the at least one second energy beam (5b), wherein
-after irradiation and consolidating the irradiation zone (IZ2) whose parameter indicates that the irradiation zone (IZ2) has the second longest time required for irradiating and irradiating with the at least one second energy (5b) beam is completed,
-assigning the at least one second energy beam (5b) to the irradiation zone (IZ3) whose parameter (P3) indicates that the irradiation zone (IZ3) has the third longest time required for irradiating and irradiating this irradiation zone (IZ3) with the at least one second energy beam (5b).
The limitations above, as drafted, are a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, assigning a parameter indicative of time required for irradiating a respective irradiation zone encompasses a user thinking about how to assign the parameter. Similarly, assigning the at least one first (and second) energy beams to the irradiation zone whose parameter indicates the irradiation zone has the longest (or second/third longest time required for irradiating the irradiation zone encompasses a user thinking about how to assign the energy beams. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1-12 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 1, Deiss et al. [Deiss] (US Patent No. 10,603,748) discloses a method for additively manufacturing at least one three-dimensional object (component 9, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of build material layers (layer after layer of powdery material 8; see Fig. 1 and column 4, lines 15-17), whereby at least one build material layer (new layer; see column 4, line 17) which is to be selectively irradiated and consolidated comprises a plurality of irradiation zones (irradiated region; see column 4, line 39) being separately irradiatable and consolidatable with at least one energy beam (laser beams 10, see Fig. 1), comprising:
assigning a parameter (area/diameter; see column 1, line 55) indicative of the time required for irradiating a respective irradiation zone to a plurality of irradiation zones (irradiated regions; see column 4, line 39) of the respective build material layer (see column 1, lines 54-57; larger areas require more time to irradiate), particularly to each irradiation zone of the respective build material layer, and 
selectively irradiating individual irradiation zones by assigning energy beams (one or more laser beams 101, see Fig. 3) to different irradiation zones (see column 2, lines 61-65; selectively irradiates different radiation zones by switching individual lasers on and off).
Though Deiss discloses selectively irradiating different irradiation zones based on the area of particular irradiation zones; Deiss fails to specifically disclose the method comprising:
assigning at least one first energy beam to the irradiation zone whose parameter indicates that the irradiation zone has the longest time required for irradiating and irradiating this irradiation zone with the at least one first energy beam, 
assigning at least one second energy beam to the irradiation zone whose parameter indicates that the irradiation zone has the second longest time required for irradiating and irradiating this irradiation zone with the at least one second energy beam, wherein 
after irradiation and consolidating the irradiation zone whose parameter indicates that the irradiation zone has the second longest time required for irradiating and irradiating with the at least one second energy beam is completed, 
assigning the at least one second energy beam to the irradiation zone whose parameter indicates that the irradiation zone has the third longest time required for irradiating and irradiating this irradiation zone with the at least one second energy beam. 
Goehler et al. [Goehler] (US PGPub 2015/0165545) discloses a method for additively manufacturing at least one three-dimensional object (component; see paragraph 0027, line 3) by means of successive layerwise selective irradiation and consolidation of build material layers (material is deposited in layers in order to produce a three-dimensional component; see paragraph 0027, lines 6-7), whereby at least one build material layer which is to be selectively irradiated and consolidated comprises a plurality of irradiation zones (cross section; see paragraph 0038, line 7) being separately irradiatable and consolidatable with at least one energy beam (laser beams 13, see Fig. 1) comprising:
assigning at least one first energy beam (one or more laser beams 14, see Fig. 3 and paragraph 0037, lines 1-2) to the irradiation zone whose parameter (thickness) indicates that the irradiation zone has the longest time required for irradiating and irradiating this irradiation zone with the at least one first energy beam (see paragraphs 0038 and 0039; beam energy is distributed non-uniformly depending on the thickness of the cross section).
Weisner et al. [Weisner] (US PGPub 2017/0021572) discloses a method for additively manufacturing at least one three-dimensional object (three-dimensional work pieces; see paragraph 0036, lines 1-2) by means of successive layerwise selective irradiation and consolidation of build material layers (built up in layers; see paragraph 0036, line 11), whereby at least one build material layer which is to be selectively irradiated and consolidated comprises a plurality of irradiation zones (first and second irradiation area 18a, 18b; see Fig. 1) being separately irradiatable and consolidatable with at least one energy beam (first and second irradiation units 22a, 22b, see Fig. 1) comprising:
assigning at least one first energy beam (radiation beam 24a, see Fig. 1) to the irradiation zone (first irradiation area 18a; see Fig. 1) whose parameter (areal coverage) indicates that the irradiation zone has the longest time required for irradiating and irradiating this irradiation zone with the at least one first energy beam (see paragraph 0021; lines 5-14), 
assigning at least one second energy beam (radiation beam 24b, see Fig. 1) to the irradiation zone (second irradiation area 18b; see Fig. 1) whose parameter (areal coverage) indicates that the irradiation zone has the second longest time required for irradiating and irradiating this irradiation zone with the at least one second energy beam (see paragraph 0021; lines 5-14). 
However, neither Deiss, Goehler, or Weisner, individually or in combination, teach the method further comprising:
after irradiation and consolidating the irradiation zone whose parameter indicates that the irradiation zone has the second longest time required for irradiating and irradiating with the at least one second energy beam is completed, 
assigning the at least one second energy beam to the irradiation zone (IZ3) whose parameter (P3) indicates that the irradiation zone (IZ3) has the third longest time required for irradiating and irradiating this irradiation zone (IZ3) with the at least one second energy beam. 
Accordingly the subject matter of claim 1 is allowable over the prior art and would be in condition for allowance with resolution of the above 35 U.S.C. 101 rejection. Inclusion of subject matter from dependent claim 11 would resolve the 35 U.S.C. 101 rejection, particularly the inclusion of the control unit (6) and its functionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115